 



Exhibit 10.1

September 15, 2004

Alan Fuhrman
16508 NE 134th Place
Redmond, Washington 98033

          Re: Change In Control Agreement

Dear Alan:

     In consideration of your continued employment with Sonus Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), you and the Company desire to
enter into the agreement as set forth herein. This letter agreement (the
“Agreement”) sets forth the compensation and benefits you will be entitled to
receive in the event your employment terminates in connection with a change in
control of the Company under the conditions described below. This Agreement
takes effect on the date set forth above.

1. TERMINATION OF EMPLOYMENT.

     1.1. During the term of this Agreement, you will be entitled to the
benefits provided in Section 2 of this Agreement in the event (A) a Change in
Control has occurred; and (B) (i) you terminate your employment with the Company
for Good Reason within 12 months following the Change of Control, or (ii) the
Company terminates your employment for reasons other than Cause, Disability, or
your death within 12 months following the Change of Control, provided you
fulfill your obligations under this Agreement.

     1.2 For purposes of this Agreement, the term “Change in Control” shall mean
(i) a sale of fifty percent (50%) or more of the outstanding shares of common
stock of the Company; (ii) a sale of all or substantially all of the assets of
the Company, or (iii) a merger, consolidation or reorganization whereby the
stockholders of the Company immediately prior to the consummation of such
merger, consolidation or reorganization own less than fifty percent (50%) of the
outstanding shares of common stock immediately following the consummation of the
merger, consolidation or reorganization.

 



--------------------------------------------------------------------------------



 



Alan Fuhrman
September 15, 2004
Page 2

     1.3. For purposes of this Agreement, the term “Good Reason” shall mean any
of the following, if done without your consent:

          1.3.1. A substantial diminution in your duties and responsibilities to
a level substantially beneath that of your duties and responsibilities as Senior
Vice President, Chief Financial Officer other than actions that are not taken in
bad faith and are remedied by the Company within thirty days after written
notice by you;

          1.3.2. A reduction by the Company in your current annual base salary
unless such reduction is attributable to an across the board salary reduction
for all of management personnel of the Company and then only if the percentage
of your reduction is (i) not greater than 10%, and (ii) no greater than that of
the other management personnel;

          1.3.3. The Company requires the relocation of your base of employment
outside the Seattle, Washington metropolitan area;

          1.3.4. A material breach by the Company of any of the terms and
provisions of this Agreement, which is not cured within 30 days of written
notice by you of such breach; or

          1.3.5. the failure of the Company to obtain a satisfactory agreement
from any successor in a Change of Control to assume and agree to perform this
Agreement, as contemplated in Section 6 hereof.

     1.4 For purposes of this Agreement, the term “Cause” shall mean any of the
following: (i) your willful and continued failure or refusal to perform your
duties with the Company; (b) your willfully engaging in gross misconduct
injurious to the Company; (c) your being convicted or pleading guilty or nolo
contendere to any misdemeanor involving moral turpitude or to any felony; (d)
your having materially breached any provision of this Agreement, or any
agreement concerning confidentiality or ownership of inventions with the Company
and failed to cure such breach to the reasonable satisfaction of the Company
within thirty (30) days following written notice of breach, if such cure is
possible.

     1.5. For purposes of this Agreement, the term “Disability” shall mean your
inability to perform the essential functions of your position due to any
physical or mental illness even with reasonable accommodation to the extent
required by law, for any period of six months in the aggregate during any twelve
months, provided the Company has given you a written demand to return to your
full-time duties.

     1.6 Any termination of employment by you or by the Company pursuant to this
Agreement shall be communicated by written Notice of Termination indicating the
termination provision in this Agreement relied upon, if any. For purposes of
this Agreement, the “Date of Termination” shall mean the date specified in the
Notice of Termination which shall not be earlier than ten (10) business days
after the date on the Notice of Termination is given and, if applicable, the
expiration of the period to cure a breach as provided in Section 1.4(d) of this
Agreement.

 



--------------------------------------------------------------------------------



 



Alan Fuhrman
September 15, 2004
Page 3

2. COMPENSATION UPON TERMINATION.

     2.1. If your employment shall be terminated and you are entitled to
benefits under Section 1 of this Agreement then, except as provided in
Subsection 2.2, you shall receive the following benefits:

          2.1.1. the Company shall pay to you in a lump sum within ten days
following the Date of Termination (a) your base salary unpaid through the Date
of Termination at the rate in effect as of the time of Notice of Termination and
(b) an amount equal to the value as of the Date of Termination of the deferred
portion of any bonus which has been declared but is unpaid under any incentive
compensation plan or program of the Company then in effect;

          2.1.2. the Company shall pay to you as severance pay in a lump sum
within thirty days following the Date of Termination an amount equal to your
highest annual base salary in effect any time during the twelve (12) month
period prior to the Date of Termination; and

          2.1.3. the Company shall maintain in full force and effect, for the
continued benefit of you for one year after the Date of Termination, or, if
sooner, until you are employed in a full-time capacity by another employer, all
non-cash health and welfare plans and programs (excluding 401(k) or any employee
bonus plans and programs or retirement plans or programs) in which you
participated immediately prior to the Date of Termination provided that your
continued participation is permissible under the general terms and provisions of
such plans and programs. In the event that your participation in any such plan
or program is barred, the Company shall arrange to provide you with benefits
substantially similar to those which you are entitled to receive under such
plans and programs at no cost to you. At the end of the period of coverage, you
shall have the option to have assigned to you at no cost and with no
apportionment of prepaid premiums, any assignable insurance policy owned by the
Company and relating specifically to you.

     2.2. Notwithstanding Section 1, the respective obligations of, and benefits
afforded to, the Company and you as provided in this Section 2, shall survive
termination of this Agreement.

     2.3. No compensation or benefits shall be due under this Agreement in the
event your employment is terminated by you or the Company in circumstances other
than those described in Section 1.1, including but not limited to a termination
by you for any reason other than Good Reason, a termination by the Company for
Cause, Disability, or death, or any termination that does not occur within
twelve months following a Change in Control.

     2.4. To the extent that any or all of the payments and benefits provided
for in this Agreement constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code (the “Code”) and, but for this
Section 2.4 would be subject to the excise tax imposed by Section 4999 of the
Code, the aggregate amount of such payments and benefits shall be reduced such
that the present value thereof (as determined under the Code and applicable
regulations) is equal to 2.99 times the Executive’s “base amount” (as defined in
the Code). The determination of any reduction of any payment or benefits under
Section 2 pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and you.

 



--------------------------------------------------------------------------------



 



Alan Fuhrman
September 15, 2004
Page 4

3. OTHER BENEFITS.

     In the event you are entitled to any compensation or benefits under this
Agreement, you shall not be entitled to any other severance compensation or
benefits under any other policy or agreement with the Company.

4. PROPRIETARY INFORMATION AND UNFAIR COMPETITION.

     4.1 You acknowledge that in the course of your employment with the Company,
you will be entrusted with access to extensive confidential information of the
Company concerning its products and service, methods of manufacture, research
and development, know-how, patents, copyrights, trademarks, and other
proprietary data, as well as the identity, needs, and preferences of its
customers and prospects, all of which the Company considers its legally
protected trade secrets and intellectual property. You further acknowledge the
highly competitive nature of the business of the Company, and the fact that
unauthorized disclosure or use of such trade secrets and intellectual property
would be inevitable if you were to compete with the Company or solicit competing
business from its prospects and customers. You therefore agree as follows:

     4.2 Commencing on the Date of Termination, and ending one year thereafter
(the “Non-Compete Period”), you will not provide goods or services to or become
an employee, owner (except for passive investments of not more than three
percent of the outstanding shares of, or any other equity interest in, any
company or entity listed or traded on a national securities exchange or in an
over-the-counter securities market), officer, agent, consultant, advisor or
director of any firm or person in any geographic area which competes with the
“Business”. For purposes of this Agreement, the term “Business” shall mean the
specific business conducted by the Company on the Date of Termination. As of the
date of this Agreement, the “Business” of the Company consists of the research,
design, development, manufacture, sale or distribution of Vitamin E
emulsion-based drug delivery products.

     4.3 During the Non-Compete Period, you will not directly or indirectly
induce any employee of the Company or any of its affiliates to engage in any
activity in which you are prohibited from engaging by paragraph 4.2 above, or to
terminate such employee’s employment with the Company, or any of its affiliates,
and will not directly or indirectly employ or offer employment to any person who
was employed by the Company or any of its affiliates unless such person shall
cease to be employed by the Company or any of its affiliates for a period of at
least 12 months; provided, however, that this provision shall not apply to any
person who is no longer an employee of the Company or any of its affiliates as
of a result of actions taken by the Company or its affiliates.

     4.4 During the Non-Compete Period, you will refrain from making any
statement which has the effect of demeaning the name or the business reputation
of the Company or its subsidiaries or affiliates, or any officer or employee
thereof, or which materially adversely effects the best interests (economic or
otherwise) of the Company, its subsidiaries or affiliates.

     4.5. It is expressly understood and agreed that although you and the
Company consider the restrictions contained in this Section 4 to be reasonable,
if a final judicial determination is made by a court of jurisdiction that the
time or territory or any other restriction contained in this Agreement

 



--------------------------------------------------------------------------------



 



Alan Fuhrman
September 15, 2004
Page 5

is an unenforceable restriction against you, provisions of this Agreement shall
not be rendered void, but shall be deemed amended to apply to such maximum time
and territory and to such maximum extent as such court may judicially determine
or indicate to be enforceable. Alternatively, if any court of competent
jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not effect the enforceability of any of the
other restriction contained herein.

5. MISCELLANEOUS.

     Any payment required under this Agreement shall be subject to all
requirements of the law with regard to withholding, filing, making of reports
and the like, and the Company shall use its commercially reasonable best efforts
to satisfy promptly all such requirements. No provisions of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in a writing signed by both parties. The validity, interpretation,
construction and performance of this Agreement shall be governed by the law of
the State of Delaware.

6. SUCCESSORS AND ASSIGNMENT.

     This agreement and all of your rights thereunder shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. Except
as expressly provided in this Agreement, this Agreement is personal to you and
may not be assigned to you. If you should die while any amounts would still be
payable to you hereunder if you had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to your devisee, legatee, or other designee or, if there be no such
designee, to your estate. This Agreement shall be binding upon any successor to
the Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company.

7. TERM OF AGREEMENT.

     This Agreement shall commence as of the date of this Agreement and shall
terminate on the earliest of (i) the termination of your employment by the
Company for Cause, Disability or death; (ii) your termination of employment
other than for Good Reason or (iii) your reaching age 65.

8. NO GUARANTEE OF CONTINUED EMPLOYMENT.

     This Agreement is intended solely to provide you with certain compensation
and benefits in the event your employment terminates in the circumstances
described in Section 1.1. Nothing in this Agreement constitutes or implies any
specific term of employment. You acknowledge and agree that your employment with
the Company can be terminated by you or the Company at any time with or without
cause or prior warning. Nothing in this Agreement limits or supersedes any other
agreements between you and the Company concerning confidentiality or ownership
of intellectual property.

 



--------------------------------------------------------------------------------



 



Alan Fuhrman
September 15, 2004
Page 6

9. MEDIATION

     In the event that the Company terminates you for Cause and you dispute its
right to do so or you claim that you are entitled to terminate your employment
for Good Reason and the Company disputes your right to do so, a mediator
acceptable to you and the Company will be appointed within ten (10) days to
assist in reaching a mutually satisfactory resolution but will have no authority
to issue a binding decision. Such mediation must be concluded within 60 days of
the date of termination or claim to termination. Should such mediation fail to
reach an acceptable conclusion and you are successful in any litigation or
settlement that issues from such dispute, you shall be entitled to receive from
the Company all of the expenses incurred by you in connection with any such
dispute including reasonable attorney’s fees.

     If this Agreement is acceptable to you, kindly sign and return to the
Company the enclosed copy of this letter.

     

  Sincerely,
 
   

  Sonus Pharmaceuticals, Inc.
 
   
 
   

  /s/ Michael A. Martino

 

--------------------------------------------------------------------------------

 

  Michael A. Martino
President & Chief Executive Officer

     
AGREED AND ACCEPTED:
   
 
   
/s/ Alan Fuhrman


--------------------------------------------------------------------------------

Alan Fuhrman
   

 